Case 2:20-cv-00281-JRG Document 148 Filed 06/02/21 Page 1 of 2 PageID #: 6742




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 KAIFI LLC,

                  Plaintiff,                       Case No. 2:20-cv-00281-JRG

        v.

 T-MOBILE US, INC. et al.,

                  Defendants.


                        NOTICE OF APPEARANCE OF COUNSEL

       Notice is hereby given that Andrew Thompson (“Tom”) Gorham of Gillam & Smith LLP

enters his appearance in this matter as additional counsel on behalf of Defendants T-Mobile US,

Inc. and T-Mobile USA, Inc.

       Andrew Thompson (“Tom”) Gorham may receive all communications from the Court

and from other parties at Gillam & Smith, LLP, 102 N. College, Suite 800, Tyler, Texas 75702;

Telephone: (903) 934- 8450; Facsimile: (903) 934-9257; Email: tom@gillamsmithlaw.com.


Dated: June 2, 2021                               Respectfully submitted,

                                                  /s/ Andrew T. Gorham
                                                  Andrew Thompson (“Tom”) Gorham
                                                  State Bar No. 24012715
                                                  GILLAM & SMITH, L.L.P.
                                                  102 N. College, Suite 800
                                                  Tyler, Texas 75702
                                                  Telephone: (903) 934-8450
                                                  Facsimile: (903) 934-9257
                                                  Email: tom@gillamsmithlaw.com
Case 2:20-cv-00281-JRG Document 148 Filed 06/02/21 Page 2 of 2 PageID #: 6743




                               CERTIFICATE OF SERVICE

       I hereby certify that counsel of record who are deemed to have consented to electronic

service are being served this 2nd day of June 2021, with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5(a)(3).

                                                   /s/ Andrew Thompson (“Tom”) Gorham
                                                   Andrew Thompson (“Tom”) Gorham




                                           -2-
